DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that the title be amended to “METHOD FOR IMPLEMENTING AND PROVIDING A PREDETERMINED BEAUTY TREATMENT”.
Information Disclosure Statement
The information disclosure statements filed 8 July 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it amounts to no more than a reference to documents, and fails to provide a column that provides a blank space next to each of the documents to be considered.  Each has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 130a, 130b, 130c 130n (see figures 1 and 6); and 800 (see figure 8).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 26, “1a” should be changed to --1A--;
Paragraph 27, “2a-f” should be changed to --2A-2F--;
Paragraph 29, “4a-f” should be changed to --4A-4F--;
Paragraph 31, “pan” should be changed to --plan--;
Paragraph 44, “1a” should be changed to --1A--;
Paragraph 46, “4a-f” should be changed to --4A-4F--; and
Paragraph 49, “4a-f” should be changed to --4A-4F--.  
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because it does not end with a period.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,736,401. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘401 patent anticipate the claims of the present application.
It is apparent that the application claim differs from the patent claim in that the ‘401 patent claims are more specific.  The present application claims are not patentably distinct from the ‘401 patent claims because the more specific patent claim anticipate the broader application claims.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
The application claims and patented claims match-up as follows:
Application Claims
Patent Claims US 10,736,401
1
7
2
10
3
11
4
12
5
13
6
1
7
2
8
3
9
4

5
11
6


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hau (US 2015/0320173) in view of Corbett et al. (US 2015/0298895) (hereinafter Corbett).
Regarding claim 1, the Hau reference discloses a method for implementing and providing a predetermined beauty treatment (paragraph [0054], manicure or pedicure) comprising:
providing at least two separate packets (figs. 7 and 8, packets 121-127) of product to be used sequentially (sequential use - paragraph [0014], and chronologically - paragraph [0058]) in the providing of the predetermined beauty treatment, each of the provided separate packets being labeled with indicia representative of the sequential use to which the packet corresponds in the predetermined beauty treatment (paragraph [0055], “opaque allowing the labeling of the packets 121-127” and it being implicitly taught that the label would describe the contents).  It is assumed 
However, the Hau reference does not disclose providing an outer packaging configured to receive and fit a predetermined number of said separate packets corresponding to the predetermined beauty treatment, the outer packaging being labeled with indicia representative of the predetermined beauty treatment.
The Corbett reference discloses a dispenser (outer packaging, figs. 23 and 24) which is used to sequentially dispense disposable sachets (equivalent to packets) therefrom.  The sachets are connected together but may be sequentially separated at perforations (paragraph [0133]).  The sachets may be single-use (paragraph [0043]).  The sachets may contain various products including cosmetics (paragraph [044]).  The dispenser is configured to receive and fit a predetermined number of the sachets (paragraph [0042]), and the dispenser is labeled with graphics (paragraphs [0054] and [0068]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Hau method of implementing and providing a predetermined beauty treatment by having incorporated an outer packaging configured to receive and fit a predetermined number of said separate packets corresponding to 
Regarding the recitation about the outer packaging being labeled with indicia representative of the predetermined beauty treatment; it is quite clear that a skilled artisan would found it obvious before the effective filing date of the claimed invention, to have provided the outer packaging, of the now modified Hau method as labeled with indicia representative of the predetermined beauty treatment, based on the teachings of Hau and Corbett as well as within their own general knowledge, since it is routine and commonplace for a label on the outside of a container to be provided with indicia representative of the contents of the container in order to convey relevant information to a potential user of the contents of the container.
Regarding claim 5, the Hau method of implementing and providing a beauty treatment, as modified by Corbett above, teaches the method of claim 1, and teaches wherein the predetermined beauty treatment is a pedicure or a manicure (Hau: abstract).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable the prior art, as applied to claim 1, and further in view of Santhanam et al. (US 2016/0256368) (hereinafter Santhanam).
Regarding claim 2, the Hau method of implementing and providing a beauty treatment, as modified by Corbett above, teaches the method of claim 1, but does not expressly disclose said providing at least two separate packets further comprises selecting a common characteristic for the separate packets based on the predetermined beauty treatment to be provided.
The Santhanam reference discloses in a method of providing a beauty treatment (skin care) that it is old and well known in the relevant art to provide at least two containers which are labeled for sequential use, and which have a common characteristic for the separate containers based on the predetermined beauty treatment to be provided (paragraph [0030]: “first and second skin treatment compositions may … have a similar or distinct attribute selected from tactile feel, scent, color, or other visual attribute …”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Hau method of implementing and providing a predetermined beauty treatment by having had said providing at least two separate packets further comprise selecting a common characteristic for the separate packets based on the predetermined beauty treatment to be provided, as suggested 
Regarding claim 3, the Hau method of implementing and providing a beauty treatment, as modified by Corbett and Santhanam above, teaches the method of claim 2, and teaches wherein the common characteristic comprises one selected from a group consisting of a fragrance, a scent, a perfume, and an aroma (Santhanam: paragraph [0030]).
Regarding claim 4, the Hau method of implementing and providing a beauty treatment, as modified by Corbett and Santhanam above, teaches the method of claim 2, wherein the common characteristic comprises a common essence or a natural extract (Santhanam: paragraphs [0019],  [0020], [0094] and [0129]).
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hau (US 2015/0320173) in view of Corbett et al. (US 2015/0298895) (hereinafter Corbett), and further in view of Santhanam et al. (US 2016/0256368) (hereinafter Santhanam).
Regarding claim 6, the Hau reference discloses a method for providing a predetermined beauty treatment (paragraph [0054], manicure or pedicure) comprising:
identifying a number of steps to be performed for the predetermined beauty treatment (paragraph [0009]: “a nail care system designed for use in a manicure or pedicure process is comprised of an assembly of disposable required for a manicure or pedicure … the particular disposable implement is required in accordance with the chronological ordering of the manicure or pedicure process” (emphasis added); and 
providing a separate packet of product (figs. 7 and 8, packets 121-127) to be used for each of the identified steps, each separate packet being labeled with indicia representative of the identified step to which the packet corresponds (paragraph [0055], “opaque allowing the labeling of the packets 121-127” and it being implicitly taught that the label would describe the contents).  It is assumed that the group of packets would be provided in an outer packaging container of some sort to permit the packets to be shipped from a manufacturer or for display in a store for sale.  
However, the Hau reference does not disclose providing an outer packaging configured to receive a number of separate packets equal to the identified number of steps for the predetermined beauty treatment, the outer packaging being sized to only fit the provided separate packets of product for each of the steps to be used in the predetermined beauty treatment, the outer packaging being labeled with indicia representative of the predetermined beauty treatment.
The Corbett reference discloses a dispenser (outer packaging, figs. 23 and 24) which is used to sequentially dispense disposable sachets (equivalent to packets) therefrom.  The sachets are connected together but may be sequentially separated at perforations (paragraph [0133]).  The 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Hau method of implementing and providing a predetermined beauty treatment by having incorporated an outer packaging configured to receive a number of separate packets equal to the identified number of steps for the predetermined beauty treatment, the outer packaging being sized to only fit the provided separate packets of product for each of the steps to be used in the predetermined beauty treatment, the outer packaging being labeled with indicia representative of the predetermined beauty treatment, as suggested by Corbett, in order to provide an outer packaging which will protect the packets from possible damage from outside the outer packaging, and in order to permit the packets used in Hau’s predetermined beauty treatment to be held within the container while allowing the packets to continue to be sequentially dispensed from the outer packaging and still used in their predetermined chronological order.
Regarding the recitation about the outer packaging being labeled with indicia representative of the predetermined beauty treatment; it is quite 
Additionally, the Hau method for providing a predetermined beauty treatment, as modified by Corbett above, does not expressly disclose selecting at least one common characteristic for each of the identified steps.
The Santhanam reference discloses in a method of providing a beauty treatment (skin care) that it is old and well known in the relevant art to provide at least two containers which are labeled for sequential use, and which have a common characteristic for the separate containers based on the predetermined beauty treatment to be provided (paragraph [0030]: “first and second skin treatment compositions may … have a similar or distinct attribute selected from tactile feel, scent, color, or other visual attribute …”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Hau method for providing a predetermined beauty treatment by 
Regarding claim 7, the Hau method for providing a predetermined beauty treatment, as modified by Corbett and Santhanam above, teaches the method of claim 6, and teaches wherein said providing a separate packet of product further comprises providing a notch on an edge of said separate packet to facilitate opening of said packet (Hau: tab 154 seen in fig. 8 resembles a notch, and Corbett: paragraph [0043]: “sachet may or may not have a perforation, notch, or other feature that may assist with opening and/or tearing …”).
Regarding claim 8, the Hau method for providing a predetermined beauty treatment, as modified by Corbett and Santhanam above, teaches the method of claim 6, wherein said providing a separate packet of product further comprises utilizing at least one layer having UV protective and light resistant properties (Corbett: paragraph [0136]: “sachets may optionally have a metalized layer, such as aluminum, for a high level of barrier protection.”).
Regarding claim 9, the Hau method for providing a beauty treatment, as modified by Corbett and Santhanam above, teaches the method of claim 6, and teaches wherein the common characteristic 
Regarding claim 10, the Hau method for providing a beauty treatment, as modified by Corbett and Santhanam above, teaches the method of claim 6, wherein the common characteristic comprises a common essence or a natural extract (Santhanam: paragraphs [0019],  [0020], [0094] and [0129]).
Regarding claim 11, the Hau method for providing a beauty treatment, as modified by Corbett and Santhanam above, teaches the method of claim 6, and teaches wherein the predetermined beauty treatment is a pedicure or a manicure (Hau: abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bahcall (US ‘992) teaches individual packets with products used for washing the body.
Morelli et al. (US ‘205) teaches individually packets with products used for wound care.  The packets are labeled for sequential use.
Ozeki et al. (JP ‘344) teaches individual containers with products for skin care.  The containers are labeled for use.
Gueret (US ‘402) teaches an outer packaging (sachet 2) in which is located other sachets (4) which contain products used in a skin care process.
Koppel (US ‘707) teaches an outer packaging with indicia related to a manicure procedure, and individual tools and products used in a manicure procedure.
Castleberry (US ‘946) teaches a packaging with labeled products for applying cosmetics in a sequential order.
Singleton (US ‘133) discloses an outer packaging (packet 11) which contains individual, single-use amounts of beauty treatment products for use in a desired order.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        10 January 2022